Citation Nr: 1731662	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  09-11 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an effective date earlier than October 12, 2004, for the grant of service connection for coronary artery disease with hypertension.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty from June 24, 1985 to June 29, 1996.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Los Angeles, California, which granted service connection for coronary artery disease with hypertension and assigned an initial 100 percent disability evaluation, effective October 12, 2004.  The Veteran filed a Notice of Disagreement with the effective date and thereafter perfected his appeal.

In September 2012, the case was remanded to afford the Veteran a Board videoconference hearing.  A hearing was initially held in February 2013 but unfortunately a transcript could not be produced due to audio distortions of the Veteran's testimony on the Digital Audio Recording System (DARS).  As a result, the Veteran was afforded a new hearing before the undersigned Acting Veterans Law Judge in September 2013; a transcript of the hearing is of record.

In September 2014, this matter was last before the Board.  At that time, the Board denied entitlement to an effective date prior to October 12, 2004, for the grant of service connection for coronary artery disease with hypertension.  The Veteran appealed that determination to the Court of Appeals for Veterans Claims (the Court).  

In a January 2017 Memorandum Decision, the Court set aside and remanded the Board's September 2014 decision denying entitlement to an effective date prior to October 12, 2004.  The matter has returned to the Board. 


FINDINGS OF FACT

1.  Within one year following the Veteran's discharge, VA received the Veteran's claim for service connection of hypertension.  

2.  On July 2, 1997, VA mailed notice of a May 1997 rating decision denying entitlement to service connection for hypertension to the Veteran's address of record at that time.  

3.  On August 27, 1997, VA received written notice from the Veteran of a change of address and an inquiry as to the status of his claims, but did not remail the May 1997 rating decision denying entitlement to service connection for hypertension to the Veteran's new address.

4.  The May 1997 rating decision denying entitlement to service connection for hypertension remained pending and unadjudicated.


CONCLUSIONS OF LAW

The criteria are met for an effective date of July 30, 1996, for the grant of service connection for coronary artery disease with hypertension.  38 U.S.C.A. § 5110 (2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Considering the favorable outcome detailed below, VA's fulfillment of its duties to notify and assist need not be addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).

In the instant case, the Veteran' s initial claim for service connection for hypertension was denied by a May 1997 rating decision.  A copy of this decision, along with a notice letter explaining his appeal rights, was mailed to the Veteran at his address of record in Montgomery, Alabama on July 2, 1997.  The decision was not returned to VA as undeliverable.  The Veteran did not appeal the determination.  

The Veteran asserts that he did not receive the May 1997 rating decision.  He has testified that following service, he lived in Montgomery, Alabama for about 6 months, and thereafter moved to Clarksville, Tennessee.  He claims that he notified VA of this move prior to the issuance of the May 1997 rating decision.  However, no record documents any contact with VA in this regard, e.g. Report of Contact, VA Form 119.  

The record demonstrates, however, that the Veteran did contact VA in August 1997.  See Letter from Veteran, received by VA on August 27, 1997.  In this letter, the Veteran stated that he had been informed by the Montgomery RO that a benefit check had been sent to an old address in Montgomery, Alabama.  He noted that he also had not received his "benefit package explaining [his] disability percentages."  

The Veteran asserts that the August 1997 letter and his testimony demonstrates an irregularity in mailing, and that the issue of entitlement to service connection for hypertension denied May 1997 rating decision remained pending and unadjudicated.  He seeks an effective date of the day following his discharge, or June 30, 1996.  It is not contested that he filed the claim for service connection of hypertension in November 1996, within one year of his discharge. 

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Except as otherwise provided, the effective date of the award of an evaluation based on an original claim, a claim reopened after a final disallowance, or a claim for an increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If a claim is received within one year from the date of discharge or release from service, the effective date of an award for disability compensation to a veteran shall be the day following the date of discharge or release.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2); see also Wright v. Gober, 10 Vet. App. 343, 346-48 (1997).
A rating decision becomes final and binding if the Veteran does not timely perfect an appeal of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  Previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of collateral attack by showing the decision involved clear and unmistakable error (CUE)).  38 C.F.R. § 3.105(a).  CUE is not at issue here.

As the Court has pointed out in its Memorandum Decision, the primary focus in this case is VA's treatment of evidence pertaining to mailing addresses.  There is a presumption of administrative regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  VA need only mail notice or other correspondence to the Veteran's last address of record for this presumption to attach.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  This presumption of regularity in the administrative process may be rebutted only by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 (1999).  This requires showing, not only that the Veteran did not receive the notice or correspondence in question, but also that there was another viable address where he could have been reached.  Absent this, VA is entitled to rely on his address of record.  See Cross v. Brown, 9 Vet. App. 18, 19 (1996).  An appellant's assertion of nonreceipt without more is insufficient to overcome the presumption of regularity that VA properly mailed its decision in the regular course of business.  See Mason v. Brown, 8 Vet.App. 44, 55 (1995).

The Court has held that the presumption of regularity was rebutted where a claimant's correspondence to VA reflected that he was seeking information regarding the status of his claim and the correspondence was sent to VA after notice had allegedly been mailed to him.  Chute v. Derwinski, 1 Vet.App. 352, 353 (1991) (per curiam order) (emphasis added).  Moreover, even "[w]here a mailing is not returned as undeliverable, the Court is still obligated to examine the correctness of the address used by VA in its mailing and determine whether the address used rebuts the presumption of regularity of mailing."  Crain v. Principi, 17 Vet.App. 182, 186 (2003).

Here, the presumption of regularity in the mailing of the May 1997 rating decision is rebutted.  There does not appear to be any evidence of documented contact from the Veteran regarding a change of address prior to the July 2, 1997, mailing of the May 1997 rating decision in question.  The notice letter was not returned to VA as undeliverable.  However, there is evidence that he contacted VA on August 27, 1997, not only to inform VA of a change of address, but also that he had not been apprised of the May 1997 rating decision, i.e. his "benefits package."  As the Court has pointed out, the presumption of regularity can be rebutted by evidence that a veteran has sought information regarding a claim status after notice had been sent.  Chute, at 353.  This is the case in this instance.  VA received an inquiry regarding the status of the Veteran's claim on August 27, 1997, after mailing of the May 1997 rating decision, and made no attempt to remail the rating decision to the correct address given by the Veteran.  Thus, the presumption of regularity has been rebutted by clear evidence to the contrary.  

Entitlement to an effective date of June 30, 2006, for the award of CAD with hypertension is warranted.  Because the presumption of regularity has been rebutted, the May 1997 rating decision remained pending and unadjudicated and never became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.400.  See Matter of the Fee Agreement of Cox, 10 Vet. App. 361, 374-75 (1997) ; see also Tablazon v. Brown, 8 Vet. App. 359, 361 (1995) (failing to procedurally comply with the statutorily mandated requirements prevents a claim from becoming final for purposes of an appeal to the Court).  The Veteran filed his initial claim within the year following discharge, and there is evidence of CAD with hypertension dated in 1994.  Thus, entitlement to an effective date of June 30, 1996, for the award of service connection for CAD and hypertension is granted. 


ORDER

Entitlement to an effective date of June 30, 1996, for the award of service connection for coronary artery disease with hypertension is granted.




____________________________________________
DELYVONNE M. WHITEHEAD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


